
	
		I
		112th CONGRESS
		1st Session
		H. R. 2386
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Markey (for
			 himself, Ms. Castor of Florida, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to facilitate the
		  ability of persons affected by oil spills to seek judicial
		  redress.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Spill Victims Redress
			 Act.
		2.Claims
			 procedureSection 1013(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2713(a)) is amended by striking
			 all claims for removal costs or damages and inserting all
			 claims against each responsible party for removal costs or damages under this
			 Act.
		3.State court
			 jurisdictionSection 1017(c)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2717(c)) is amended—
			(1)by striking
			 A State trial and inserting the following:
				
					(1)In
				generalA State trial
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Damages and
				reliefNotwithstanding any other provision of this Act, a State
				court may award damages or other relief to any person for claims under State
				law against any responsible party or other person.
					(3)RemovabilityA
				civil action brought in State court with respect to a discharge of oil into or
				on the navigable waters, adjoining shorelines, or the exclusive economic zone
				of the State is not within the original jurisdiction of the United States
				district courts, and is therefore not removable, unless—
						(A)a Federal claim is
				pleaded in addition to claims arising under State law; or
						(B)the action is
				otherwise removable based on diversity of citizenship pursuant to section 1332
				of title 28, United States
				Code.
						.
			4.Relationship to
			 other lawSection 1018 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2718) is amended—
			(1)in subsection (a),
			 by striking paragraph (1) and inserting the following:
				
					(1)affect or preempt
				the authority of any State or political subdivision of a State from imposing,
				on any responsible party or other person, any additional liability or
				requirement with respect to—
						(A)the discharge of
				oil occurring within the State, or pollution by oil having effects within the
				State; or
						(B)any removal
				activities in connection with such a discharge;
				or
						; and
			(2)in subsection
			 (c)(1), by inserting on any responsible party or other person
			 after to impose.
			5.ApplicabilityThis Act and the amendments made by this Act
			 apply with respect to any claim that is pending on, or filed on or after, the
			 date of enactment of this Act.
		
